                                                                                                                    Andrew Richards, AKBA # 1211109
                                                                                                                    GARVEY SCHUBERT BARER
                                                                                                                    1191 Second Avenue, Suite 1800
                                                                                                                    Seattle, WA 98101
                                                                                                                    Tel: (206) 464-3939
                                                                                                                    Fax: (206) 464-0125
                                                                                                                    arichards@gsblaw.com

                                                                                                                    Attorneys for Plaintiff


                                                                                                                                                    UNITED STATES DISTRICT COURT

                                                                                                                                        FOR THE DISTRICT OF ALASKA AT ANCHORAGE


                                                                                                                    ALEUTIAN SPRAY LLC,                              IN ADMIRALTY

                                                                                                                                       Plaintiff,
                                                                                                                                                                     CASE NO.
                                                                                                                           v.
                                                                                                                                                                     COMPLAINT FOR
                                                                                                                    JOHN COURAGE,                                    DECLARATORY RELIEF
                                                                                                                                       Defendant.                    (46 U.S.C. § 31343)

                                                                                                                          Plaintiff, Aleutian Spray LLC (“Aleutian Spray”), alleges as follows:

                                                                                                                                                      JURISDICTION AND VENUE

                                                                                                                          1.      Between certain dates in 2008 and 2009, Aleutian Spray engaged the defendant,

                                                                                                                   John Courage (“Mr. Courage”), to work aboard the fishing vessel ALEUTIAN SPRAY, now named

                                                                                                                   PACIFIC SOUNDER, United States Coast Guard Official Number 522870 (the “Vessel”).
GARVEY SCHUBERT BARER 


                                                                 Seattle, Washington 98101-2939




                                                                                                                          2.      On or about June 18, 2009, a representative of Mr. Courage filed a Notice of
                                            1191 Second Avenue
                         Eighteenth Floor



                                                                                                  (206) 464-3939




                                                                                                                   Maritime Lien for crew wages and other amounts against the Vessel with the USCG National

                                                                                                                   Vessel Documentation Center at Batch 696603, Document No. 10611633 (the “Lien Notice”). A

                                                                                                                   true and correct copy of the Lien Notice is attached hereto as Attachment 1.

                                                                                                                          3.      Pursuant to 46 U.S.C. § 31343(c)(2), Aleutian Spray seeks a declaration that the

                                                                                                                   Vessel is not subject to the Lien Notice or any underlying lien of Mr. Courage. This Court has
                                                                                                                     COMPLAINT FOR DECLARATORY RELIEF                                                      Page 1
                                                                                                                     Aleutian Spray LLC v. John Courage, Case No.

                                                                                                                      Case 3:18-cv-00288-TMB Document 1 Filed 12/14/18 Page 1 of 3
                                                                                                                   jurisdiction pursuant to 46 U.S.C. § 31343(c)(2) (“[t]he district courts of the United States shall

                                                                                                                   have jurisdiction over a civil action in Admiralty to declare that a vessel is not subject to a lien

                                                                                                                   claimed under subsection (b) of this section, or that the vessel is not subject to the notice of claim

                                                                                                                   of lien, or both, regardless of the amount in controversy or the citizenship of the parties”), and under

                                                                                                                   28 U.S.C. § 1333 (admiralty and maritime cases). Venue is proper in this Court because the last

                                                                                                                   known residence of the lien claimant, Mr. Courage, was within this district at Dutch Harbor, Alaska.

                                                                                                                   46 U.S.C. § 31343(c)(2) (“Venue in such an action shall be in the district where the vessel is found

                                                                                                                   or where the claimant resides or where the notice of claim of lien is recorded”).

                                                                                                                                                         CLAIM FOR RELIEF
                                                                                                                                                      No lien (46 U.S.C. 31343(c)(2))

                                                                                                                          4.      Aleutian Spray incorporates and re-alleges paragraphs 1 to 3 above.

                                                                                                                          5.      Contrary to the Lien Notice, Aleutian Spray does not owe Mr. Courage any crew

                                                                                                                   wages or any other amounts of any kind. The Lien Notice and alleged underlying lien of Mr.

                                                                                                                   Courage are without basis in fact or law.

                                                                                                                                                        REQUEST FOR RELIEF

                                                                                                                          WHEREFORE, Aleutian Spray requests the following relief:

                                                                                                                          1.      For an Order declaring that the Lien Notice and any underlying lien of Mr. Courage

                                                                                                                   are void and of no further force or effect and that the Vessel is not subject to the Lien Notice or any
GARVEY SCHUBERT BARER 




                                                                                                                   underlying lien of Mr. Courage;
                                                                 Seattle, Washington 98101-2939




                                                                                                                          2.      For an award of Aleutian Spray’s reasonable costs and attorneys’ fees pursuant to
                                            1191 Second Avenue
                         Eighteenth Floor



                                                                                                  (206) 464-3939




                                                                                                                   46 U.S.C. § 31343(c)(2) and any other applicable authority; and

                                                                                                                          3.      For such other and further relief as the Court may deem necessary and appropriate.




                                                                                                                     COMPLAINT FOR DECLARATORY RELIEF                                                              Page 2
                                                                                                                     Aleutian Spray LLC v. John Courage, Case No.

                                                                                                                      Case 3:18-cv-00288-TMB Document 1 Filed 12/14/18 Page 2 of 3
                                                                                                                            DATED this 11th day of December, 2018.

                                                                                                                                                                     GARVEY SCHUBERT BARER, P.C.


                                                                                                                                                                     By:     s/Andrew Richards
                                                                                                                                                                        Andrew Richards, AKBA # 1211109
                                                                                                                                                                         1191 Second Avenue, Suite 1800
                                                                                                                                                                         Seattle, WA 98101
                                                                                                                                                                         Tel: (206) 464-3939
                                                                                                                                                                         Fax: (206) 464-0125
                                                                                                                                                                         arichards@gsblaw.com
                                                                                                                                                                     Attorneys for Plaintiff



                                                                                                                   GSB:9827208.1
GARVEY SCHUBERT BARER 


                                                                 Seattle, Washington 98101-2939
                                            1191 Second Avenue
                         Eighteenth Floor



                                                                                                  (206) 464-3939




                                                                                                                     COMPLAINT FOR DECLARATORY RELIEF                                                     Page 3
                                                                                                                     Aleutian Spray LLC v. John Courage, Case No.

                                                                                                                       Case 3:18-cv-00288-TMB Document 1 Filed 12/14/18 Page 3 of 3
